BEAUCHAMP, Judge.’
This is the second effort on the part of appellant to secure his release from the penitentiary., See Ex parte Loper, Tex.Cr.App., 219 S.W.2d 81. All matters raised in this appeal were passed on in that opinion. The same questions are presented.
In the present effort the petition was filed in the District Court of Denton County and, by the judge of that court, referred to a district court in Harris County for hearing. The record comes from that county. The attempt made and the questions raised are frivolous. Because the matter has been fully adjudicated in the former appeal the application is now denied.